Case 1:19-cr-00696-PAE Document 238 Filed 06/30/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
19-CR-696 (PAE)

SCHEDULING ORDER

 

ARI TEMAN,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received the Government’s memorandum of law in opposition to the
defense’s motion for the Court’s recusal. Dkt. 237. All filings on pending issues have now been
submitted, See Dkt. 235.

The Court hereby schedules a conference for Wednesday, July 7, 2021, at 10:30 a.m.
The conference will be held in person, in Courtroom 1305 of the Thurgood Marshall United
States Courthouse, 40 Foley Square, New York, NY. Counsel for both sides, and the defendant,
are required to attend, At that conference, the Court will take up and resolve the outstanding
issues in this case, so as to enable the case to move expeditiously thereafter towards sentencing,
as the defense has requested. See, e.g., Dkt. 169. For avoidance of doubt, the July 7 conference
will not serve as a sentencing hearing.

Members of the public who wish to attend this conference remotely may use the

following dial in information to access the conference; call 888-363-4749 and use access code

468-4906,
Case 1:19-cr-00696-PAE Document 238 Filed 06/30/21 Page 2 of 2

SO ORDERED.

Foul A Engehrye~

 

PAUL A. ENGELMAYER-
United States District Judge
Dated: June 30, 2021

New York, New York
